Citation Nr: 1708349	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  12-08 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill), beyond September 9, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel





INTRODUCTION

The Veteran had active service from May 1989 to September 1996 and from January 1997 to September 1998. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In October 2014, the Board remanded the issue for further development.  

The Board has reviewed and considered all of the documents contained in the Veteran's Veterans Benefits Management System (VBMS) and Virtual VA paperless claim file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an extension of the delimiting date for the award of the Montgomery GI Bill (MGIB) educational benefits.  After a review of the evidence the Board finds that additional development is needed prior to deciding this issue.

Generally, eligible veterans may use educational assistance provided by the MGIB within 10 years of discharge from active duty.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a).  In this case, the Veteran was discharged from active duty in September 1998, and his 10-year period of eligibility expired in September 2008.  He contends he was unable to continue with his education during the original delimiting period due, in part, to physical and mental disabilities.   In an April 2012 statement, he contended he was unable to attend his schooling due to his service-connected posttraumatic stress disorder (PTSD) beginning in January 2003.  The record reflects that he attempted to continue courses at various periods until at least 2008.    

The law provides that VA shall grant an extension of the applicable delimiting period provided that the veteran applies for an extension within a specified time period, and was prevented from initiating or completing the chosen program during the original period due to physical or mental disability that did not result from the veteran's willful misconduct.  38 C.F.R. § 21.7051(a)(2).  It must be clearly established by medical evidence that such a program of education was medically infeasible.  38 C.F.R. § 21.7051(a)(2). 

A remand is necessary to obtain outstanding Social Security Administration (SSA) records.  In an August 2010 statement, the Veteran reported he was awarded SSA benefits.  Records from the SSA must be obtained, and they have not been requested or associated with the claims file.  See 38 C.F.R. § 3.159(c)(2).  Furthermore, the most recent VA treatment records associated with the file date to February 2005.  Any updated VA outpatient treatment records should be obtained and associated with the claims file.  

Considering that the issue is being remanded for other development, the Board will request that the Veteran be provided a new opportunity for a VA examination for an examiner to provide an opinion regarding the medical feasibility of him initiating or completing a chosen program of education within the specified time.  The record reflects that he was scheduled for a VA psychiatric examination in September 2016 but failed to appear.  However, the record does not contain the letter through which the Veteran was notified of the scheduled examination.  Moreover, a careful review of the record shows that the VA examination request and inquiry contains an address for the Veteran that is different from an address provided by the Veteran in August 2014.  The address in the examination request also differs from the address for the Veteran listed in VBMS.  Finally, there is no report of contact showing that the Veteran was contacted via telephone to be informed of the scheduling of the VA examination.  Given the discrepancy in the addresses and the lack of a notice letter regarding the scheduling of the VA examination, the Board cannot presume regularity.  Accordingly, to ensure due process, the Board will provide the Veteran with a new opportunity for a VA examination.  Notice of the examination should be sent to the most recent address of record.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Social Security Administration and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran, including any medical records that Social Security has regarding the Veteran.  These records should be associated with the claims file.  All efforts to obtain the records should be associated with the claim file. 

2. The AOJ should obtain all outstanding VA treatment records from February 2005 to the present.  If the records are unavailable, it should so be noted on the record and the reason for unavailability must be provided. 

3. After the above development has been completed, the AOJ should schedule the Veteran for an appropriate VA examination to determine whether the medical evidence establishes that the Veteran's program of education was medically infeasible due to physical or mental disability.  Notice of the examination should be sent to the most recent address of record.  The claims file should be made available to the examiner.  After a review of the claims file and all of the evidence of record, the examiner should provide opinions as to:

(a) Whether the Veteran's mental and physical disabilities, to include PTSD, made it medically infeasible for him to pursue his chosen program of education at any time since separation from service and, if so, the approximate dates and length of time that he was so prevented from pursuing the program.  

(b) Whether the Veteran continues to be unable to initiate or complete a chosen program of education due to his mental and physical disabilities, to include PTSD.

A complete rationale should be provided for all opinions rendered. 

4. After the above development has been completed, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case. Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




